CROCKETT, Chief Justice
(concurring) :
I concur in the result but desire to make these observations. It is evident from the proceeding below and from the briefs filed’ here that the juvenile court and the parties desired us to rule on the question whether the appellant should be required' to comply with the order to take a psychiatric examination. It seems to me that it would have been preferable to meet that problem as presented. In that connection, we have recognized that upon remand where further proceedings are in order we should indicate our opinion on applicable law. See Rule 76(a), U.R.C.P.; and Joseph v. W. H. Groves Latter Day Saints Hospital, 7 Utah 2d 39, 318 P.2d 330.
Notwithstanding the foregoing, because-of the fact that the record as brought before us in the instant case is not sufficient to determine whether the order would be-justified in any event, I concur in the order dismissing the appeal.